Citation Nr: 1038569	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 Regional Office (RO) in Winston-
Salem, North Carolina rating decision, which denied the claims on 
appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in August 2010.  A transcript of that proceeding has been 
associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current bilateral 
sensorineural hearing loss is related to his military service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current tinnitus is related 
to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral 
sensorineural hearing loss was incurred as a result of his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

2.  Resolving doubt in favor of the Veteran, his tinnitus was 
incurred as a result of his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the 
favorable decision herein as to both issues on appeal, the Board 
finds that any deficiencies in notice were not prejudicial to the 
Veteran.  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In the instant case, there is no presumed service connection 
because hearing loss was not medically diagnosed within one year 
of discharge; indeed, it was not diagnosed until decades after 
service.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran alleges that he has bilateral sensorineural hearing 
loss and tinnitus as the result of his active duty service.  
Specifically, the Veteran asserts that his hearing loss and 
tinnitus is related to exposure to small arms fire and other 
ordinance during service in light weapons infantry.    

Regrettably, the entirety of the Veteran's service treatment 
records could not be obtained due to a fire related incident.  
Attempts to rebuild the file from other sources were 
unsuccessful, save two treatment documents.  Fortunately, the 
Veteran's separation examination had previously been associated 
with the claims file.  The examination did not include 
audiological testing, but the Veteran received a 15 out of 15 on 
the whispered voice test.  Where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board accepts, based on the evidence proffered, that the 
Veteran has a current disability of both bilateral hearing loss 
and tinnitus.  The QTC audiological exam of the Veteran in July 
2007 and the August 2008 private audiological exam both diagnosed 
the Veteran with tinnitus and bilateral, asymmetric hearing loss, 
worse on the left.  Furthermore, the July 2007 audiological 
results met the requirements of 38 C.F.R. § 3.385 for 
establishing a current hearing loss disability.  

As to whether the current hearing loss disability is related to 
noise exposure in service, the Board notes that there are 
conflicting medical opinions of record.  First, the QTC examiner 
who conducted the July 2007 evaluation opined that the Veteran's 
hearing loss was less likely than not due to in-service acoustic 
trauma, as described by the Veteran.  The QTC examiner based her 
conclusions on the fact that the Veteran reported that his 
hearing loss began in 1987, more than 30 years after service.  
Moreover, the examiner noted that the type of hearing loss 
experienced by the Veteran was inconsistent with the in-service 
noise exposure reported.    

However, a private otolaryngologist in a July 2007 letter noted 
the Veteran's bilateral high frequency hearing loss, worse in the 
left ear and concluded that the pattern of hearing loss was 
consistent with loud noise exposure in the military from 
ordinance.  The physician explained that it was reasonable to 
assume that at least part of the Veteran's sensorineural hearing 
loss was related to loud noise exposure in service.  In an August 
2008 addendum, the physician noted that the Veteran's tinnitus 
had a similar relation to his military service.

The Board finds that both the QTC audiology report and the 
private physician's opinion are probative and competent evidence.  
While neither examiner was able to examine the Veteran's service 
treatment records before reaching their respective conclusions, 
the Veteran's self-reported history of noise exposure in service 
is credible and consistent with the nature of his service as a 
light weapons infantryman.   Both examiners provided a rationale 
for their opinions, and both examiners considered the Veteran's 
current hearing loss.  The QTC examiner considered the current 
hearing loss pattern inconsistent with his described in-service 
noise exposure, while the private physician found such current 
hearing loss wholly consistent.  

With respect to the claim for service connection for tinnitus, 
the Board notes that the QTC examiner did not opine as to the 
etiology of the Veteran's current tinnitus.  As noted above, an 
August 2008 addendum by the Veteran's private physician opined 
that the current tinnitus had the same etiology as the Veteran's 
hearing loss.  Thus, the only medical opinion of record with 
respect to the etiology of the Veteran's tinnitus relates such 
tinnitus to military service.  

The Board has also considered the Veteran's lay statements 
regarding his hearing problems.  Specifically, the Veteran 
testified during his hearing before the undersigned that he began 
to experience hearing problems within a "few years" of 
service.  Several years later friends began to tell him that he 
had a hearing problem.  In this regard, the Veteran is competent 
to give evidence about what he has physically experienced, for 
example, pain and other sensory symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, in accordance with the 
holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006), the Board concludes that the lay testimony of the Veteran 
concerning continuous symptoms from a few years after service is 
both credible and probative, despite the lack of contemporaneous 
documentation in service.

The Board is also cognizant of the July 2007 QTC examiner's 
notation indicating that the Veteran reported the onset of his 
symptoms of hearing loss and tinnitus from 1987.  However, during 
his personal hearing before the undersigned, the Veteran 
clarified that his problems began shortly after service, but that 
they worsened to the point that in 1987 he first sought 
treatment.    

In light of the Veteran's credible lay testimony regarding 
tinnitus and hearing problems since shortly after service, as 
well as the conflicting medical opinions discussed above, the 
Board concludes that the evidence is at least in relative 
equipoise as to whether his current tinnitus and bilateral 
hearing loss had their onset in service, and are directly related 
to noise exposure therein.  When the totality of the evidence 
supports the Veteran's claims or is in relative equipoise, the 
Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, having resolved reasonable doubt in 
favor of the Veteran, the Board concludes service connection is 
warranted for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


